Case 1:08-cv-00502-RCL Document 137 Filed 10/31/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

MARY NELL WYATT, et al., )
Plaintiffs, )

)

Vv. ) No. 1:08-cev-502-RCL

)

SYRIAN ARAB REPUBLIC, )
Defendant. )

)

)

MEMORANDUM ORDER

 

After being kidnapped decades earlier, plaintiffs won a substantial judgment against Syria
in 2012 and are eager to cash in. They are unsatisfied with withdrawing counsel’s failed attempts
to collect on the judgment and claim that the attorneys have abandoned efforts to secure the
funds. According to plaintiffs, these are grounds enough for terminating the contingency fee
arrangement with counsel going forward. Withdrawing counsel disagree. Having won the default
judgment for plaintiffs, pursued several collection suits, and secured payouts from a victims’
fund, counsel insist that they have earned their fee and that they are entitled to one-third of any
ultimate recovery on the judgment. The only pay-out on the judgment to date has been
$6,783,921 from the United States Victims of State Sponsored Terrorism Fund (USVSST Fund),
a congressional creation that compensates terror victims such as plaintiffs. 34 U.S.C. § 20144.
Counsel received $1,695,980 of this recovery.! Pls.” Opp’n 6-7, ECF No. 125.

This Court will not broaden the scope of its inquiry beyond what is justiciable under Article
III. Withdrawing counsel seek a blanket declaration from the Court that they are entitled to

hypothetical payments arising from hypothetical cases. Federal courts must tread on firmer

 

! The USVSST Fund is statutorily prohibited from paying more than 25% of a payment to attorneys. 34 U.S.C.
§ 20144(C1).
Case 1:08-cv-00502-RCL Document 137 Filed 10/31/19 Page 2 of 4

ground. See Allen v. Wright, 468 U.S. 737, 750 (1984) (“Article III of the Constitution confines
the federal courts to adjudicating actual ‘cases’ and ‘controversies.’”). While the Court will issue
no abstract standing judgments, the dispute concerning USVSST Fund payouts is concrete and
justiciable. The USVSST Fund has already approved plaintiffs’ application and disbursed
payments to plaintiffs. With another payment expected in January 2020, plaintiffs have
instructed the Fund to sever communications with counsel. Mot. 7, ECF No. 122; Ex. F, ECF
No. 122-6. This alone will be settled by the Court at this time.

Counsel offer only a clumsy and unorganized record of their representation. First, they
suggest they have been working on this case since its inception in 2001. Mot. 2-3, ECF No. 122.
Later, they claim “the undersigned became involved in this case shortly before the July 1, 2012
deadline for appearance of counsel,” and point to an email from one of the plaintiffs confirming
counsel’s retention and contingency arrangement. Jd. at 13. Finally, counsel cite a retainer
agreement from December 20/5 that claims representation began in 2008. Mot. Ex. E, ECF No.
122-5. That agreement clarified the contingency arrangement:

In consideration of the services rendered and to be rendered by Attorney, Client hereby

agrees to pay Attorney, assign to Attorney, and authorizes the Attorneys to retain out of

any moneys that may come into Attorney’s hand by reason of the above claim, including
by any claims tribunal or government compensation, a fee of one-third (33.33%) of the
sum recovered (“Fee”) plus any applicable value added tax. In the event any law or
regulation mandates a lower Fee, the provisions of such law or regulation will supersede
this agreement with respect to any recovery governed by such law or regulation.
Ex. 5, ECF No. 122-5. Plaintiffs raise an argument that the contingent fee agreement is
unenforceable under D.C. Rule 1.5(e), but only “to the extent [withdrawing counsel] worked on
the case prior to.2012.” Pls.’ Opp’n 11, ECF No. 125. This Court will look only to the written

agreements and clarifications specifically referring to withdrawing counsel, all of which arose

during or after 2012. The D.C. Rules dispute will thus not come into play.
Case 1:08-cv-00502-RCL Document 137 Filed 10/31/19 Page 3 of 4

Plaintiffs are entitled to control their own case and are within their rights to pursue
whichever collection methods they desire. They may terminate counsel with or without cause.
But they may not nullify a contingency fee agreement without good cause. King & King,
Chartered v. Harbert Int'l, Inc., 503 F.3d 153, 156 (D.C. Cir. 2007). “If the attorney substantially
performed his tasks before being terminated, he may receive the agreed proportion of the client’s
eventual recovery.” Jd. Plaintiffs cannot enjoy the benefit of counsel’s labor only to withhold the
funds that motivated such labor in the first place.

So have withdrawing counsel substantially performed here? In fact they have. They lay
out their body of work in their motion: securing a default judgment by presenting evidence
satisfactory to the Court; attempting to enforce the judgment by jockeying for priority with other
judgment creditors; attempting to enforce the judgment against the Syrian “.sy” top-level domain
name; attempting to enforce the judgment against Syrian funds in an Abu Dhabi bank; seeking
information by serving subpoenas on United States Department of the Treasury, Office of
Foreign Assets Control; meeting with Israeli intelligence officials; preparing plaintiffs’
applications for the USVSST Fund. Mot. 3-6, ECF No. 122. Substantial performance does not
require that counsel take unreasonable efforts to enforce a judgment, and plaintiffs have not
identified a single reasonable alternative that counsel should have employed.

Even if counsel has substantially performed, however, “an attorney terminated for good
cause cannot recover a contingent fee.” King & King, Chartered, 503 F.3d at 157. Plaintiffs
claim that counsel’s most recent attempts have grown stale, and they do not share counsel’s
patience to wait until geopolitical winds have shifted before making further atteanpis at
collection. Abandonment certainly: doristitutes a good cause, but abandonment does not

automatically occur upon counsel exhausting their recovery mechanisms. The USVSST Fund
Case 1:08-cv-00502-RCL Document 137 Filed 10/31/19 Page 4 of 4

was established precisely because recovering on judgments against state sponsors of terrorism is
notoriously difficult. Counsel’s preserving resources in anticipation of a more viable recovery
route is not unreasonable. Plaintiffs have not offered any persuasive argument that counsel has in
fact abandoned the claim. Plaintiffs have utilized an appropriate remedy for their dissatisfaction
by terminating withdrawing counsel, but their unhappiness alone does not constitute good cause
for the termination.

For the reasons stated herein, plaintiffs’ counsel are entitled to the statutory cap of 25%
of all future USVSST Fund payments to plaintiffs arising from this Court’s judgment. The Court
declines counsel’s invitation to proclaim their entitlement to speculative future judgments. The
motion is thereby GRANTED in part and DENIED in part. It is ORDERED that plaintiffs shall
instruct the USVSST Fund to issue future payments in a manner consistent with this order. It is
further ORDERED that plaintiffs’ counsel’s motion to withdraw is hereby GRANTED.

Plaintiffs’ counsel of record Robert J. Tolchin, Esq. is permitted to withdraw, and the
Clerk shall terminate Robert J. Tolchin, Esq. as counsel of record for the plaintiffs herein.
Plaintiffs’ counsel The Berkman Law Office, LLC and the Law Office of Nitsana Darshan-
Leitner are entitled to receive their legal fees in this matter which has already proceeded to
judgment, in the amount of 25% of any future recovery by the plaintiffs from the United States
Victims of State Sponsored Terrorism Fund.

Itis SO ORDERED.

SIGNED this 7/“ay of October, 2019.

“, e. Aalite

— Royce C, Lamberth
United States District Judge
